Citation Nr: 1714680	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 6, 2009, and in excess of 30 percent thereafter, for right kidney removal, status post congenital right renal bifid, pelvis and bifid pelvocalcydenal system with recurrent urinary tract infections and papillary necrosis (right kidney disability). 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, also claimed as back injury.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for arthritis of the wrists, residual of injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a May 2007 rating decision, the RO denied the Veteran's application to reopen previously denied claims of entitlement to service connection for a low back disability and arthritis of the wrists.  The Veteran filed a notice of disagreement dated in July 2007, and the RO issued a statement of the case dated in April 2008.  The Veteran filed her substantive appeal in June 2008, which included a request to testify before a Veterans Law Judge at the local regional office.  In February 2010, the Veteran submitted a statement, through her attorney, indicating that she wished to withdraw her appeal with respect to these claims.  Accordingly, the Board has dismissed these issues below.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).

In a May 2010 rating decision, the RO denied entitlement to an evaluation in excess of 10 percent for service-connected right kidney disability.  The Veteran filed a notice of disagreement dated in November 2010, and the RO issued a statement of the case dated in August 2012.  The Veteran filed her substantive appeal in October 2012, which included a request to testify before a Veterans Law Judge at the local regional office.  In January 2016, the Veteran withdrew her request for a hearing and asked that the Board proceed with consideration of her appeal.  38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  In February 2010, the Veteran submitted a statement, through her authorized representative, indicating that she wished to withdraw her appeal with respect to the claims of entitlement to service connection for a low back disability and arthritis of the wrists.  

2.  Prior to August 6, 2009, the Veteran's service-connected right kidney disability was not productive of hydronephrosis with frequent attacks of colic, requiring catheter drainage; or renal dysfunction; or recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization and/or requiring continuous intensive management.

3.  From and after August 6, 2009, the function of the Veteran's remaining kidney has been normal, with no nephritis, infection, or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a low back disability and arthritis of the wrists, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2016).

2.  Prior to August 6, 2009, the criteria for a rating in excess of 10 percent for service-connected right kidney disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7504-7509 (2016).

3.  From and after August 9, 2009, the criteria for a rating higher than 30 percent for the Veteran's service-connected right kidney disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7500 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in February 2010, the Veteran submitted a written statement, through her authorized representative, clearly indicating that she wished to withdraw claims of entitlement to service connection for a low back disability and arthritis of the wrists. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration for these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

II.  VCAA.

In a June 2009 and January 2010 letters issued prior to the initial decision on the claim, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of:  information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim that, taken together, fully address the criteria for deciding the claim.  In this regard, the Board notes that the examiners reviewed the Veteran's medical history and claims file and offered reasoned opinions based on a review of the relevant evidence. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  The Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

III.  Increased rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55  (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).

A.  Increased rating prior to August 6, 2009.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a. 

Renal dysfunction: 

Albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101, noncompensable (0 percent) rating. 

Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, 30 percent rating. 

Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, 60 percent rating. 

Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, 80 percent rating. 

Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, 100 percent rating.  38 C.F.R. § 4.115a.

Voiding dysfunction: 

The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): 

Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating. 

Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, 40 percent rating. 

Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating. 

Urinary frequency: 

Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating. 

Daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night, 40 percent rating. 

Obstructed voiding: 

Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable (0 percent) rating. 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating. 

Urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a. 

Urinary tract infection: 

Poor renal function is rated as renal dysfunction. 

Long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management, 10 percent rating. 

Recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management, 30 percent rating. 38 C.F.R. § 4.115a. 

Prior to August 6, 2009, the Veteran's right kidney disability was evaluated under Diagnostic Codes 7504-7509, pertaining to chronic pyelonephritis and hydronephrosis, respectively.  

Under Diagnostic Code 7504, pyelonephritis is rated pursuant to the criteria for renal dysfunction and urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7504. 

Under Diagnostic Code 7509, hydronephrosis is rated as 10 percent rating disabling when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  Id.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7509.

The evidence relevant to the period prior to August 6, 2009, includes a VA examination dated in July 2009 as well as outpatient treatment records. 

On VA examination in July 2009, the Veteran reported six days of prescribed bedrest over the course of the past 12 months for renal calculi.  She denied any impediment to her activities of daily living, but stated that she was unable to drive due to a back disability.  She was noted to have had lithotripsy left renal stone on March 31, 2009.  The examiner indicated that the Veteran had an almost nonfunctioning right kidney and she stated that she did have some urinary frequency and some mild stress incontinence.  The Veteran denied any history of dysuria, but did complain of some intermittent flank pain on the right side.  In regards to renal dysfunction, the Veteran denied any lethargy, weakness, anorexia, or weight change strictly due to her kidneys at the time of the examination.  She did have GI complaints, and had what she described as a 38 pound weight loss.  She had three episodes of urinary frequency a day, no nocturia, no incontinence, and she had never been treated for urinary tract malignancy.  In addition, the Veteran was not on any specific medical or dietary therapy, although she stated that she had been catheterized for four days over the course of the past several years following several surgeries.  She denied any dilatation or drainage procedures, and she had no history of dialysis.  The examiner noted that the Veteran had an intravenous pyelogram performed in 2002.  She was noted at that point to have moderate left hydronephrosis with most likely extrarenal pelvis without evidence of obstruction, calculus, or other space-occupying lesion.  She had a contracted right kidney, but there was no delay in function or abnormality of the right collecting system, which was normal in both ureters and bladders.  A CT scan dated in February 2009 indicated a 6mm stone at the left ureteropelvic junction with associated left sided hydronephrosis, multiple right renal stones, as well as right renal atrophy and scarring.  A CT scan dated in June 2009 indicated scarring in the right kidney with multiple non-obstructing renal calculi on the right similar to the previous examination; interval resolution of the calculus in the mid to lower left kidney when compared to prior examination; and no evidence of urinary obstruction.  The Veteran was assessed as having right atrophic kidney with nephrolithiasis, currently asymptomatic, and no CT evidence of obstruction.

Outpatient records indicated ongoing treatment for the right kidney, to include the reports noted in the above VA examination report.  Other outpatient treatment records included an October 2008 ultrasound report.  In this report, the Veteran indicated abdominal right upper quadrant pain and nausea.  The right kidney measured 11.1 cm in length, and the left was 15.1 cm in length.  There was no hydronephrosis.  The renal echogenicity was considered within normal limits.  There was apparent mild cortical scarring of the right kidney.  There was a probable cortical bar of the left kidney suggesting a duplicated collecting system, which was noted to explain the asymmetric elongation of the left kidney.  

A CT of the abdomen dated in November 2008 was negative for pneumoperitoneum ascites and adenopathy.  There was atrophy and scarring and likely some dystrophic calcification of the right kidney.  Non-obstructing bilateral renal stones were also noted.  The kidneys did enhance promptly and symmetrically and there was appropriate excretion from each kidney.  The impression was chronic changes involving the left kidney, bilateral non-obstructing nephrolithiasis, but no other significant abnormality in the abdomen.

In a Urology consultation dated in December 2008, the Veteran complained of right flank pain on and off for the past month.  She also stated that she had seen some blood in her urine and admitted to some stress urinary incontinence a couple times a day estimated to be one teaspoon, requiring no pads, and occasional urge incontinence a couple of times a day of less than a teaspoon  She denied any dysuria.  Imaging studies indicated approximately four calculi seen over the right renal silhouette in the mid-part of the kidney with the largest approximately 0.82 cm.  No definite calculi were seen along the course of the ureter.  An April 9, 2008, ultrasound was noted to show a right renal stone without hydronephrosis estimated to be 1 cm in size.  The Veteran was assessed with right nephrolithiasis and right musculoskeletal pain in the right upper quadrant.

A December 2008 finding indicated normal renal functions and urinalysis with creatinine 0.9, EGFR 71 and BUN 15.

On examination in February 2009, the Veteran stated that since her last visit, she developed a urinary tract infection and was found to have passed a stone on the left side.  The Veteran was assessed with right atrophic kidney with nephrolithiasis, previous right upper quadrant pain noted on last examination, not urological and musculoskeletal, and questionable partial functioning from the right kidney.  

In a February 2009 CT scan, the right kidney appeared scarred and atrophic relative to the left.  There was no evidence of right-sided hydronephrosis or hydroureter.  The impression was multiple right renal stones as well as right renal atrophy and scarring.  There was no right sided hydronephrosis.  In a March 2009 CT scan there were multiple calcifications over the right kidney and a solitary calcification over the lower lateral left kidney.  No other significant abnormality noted.  The impression multifocal right renal atrophy with multiple non-obstructing right renal calculi.  

On examination in March 2009, the Veteran was diagnosed with bilateral nephrolithiasis.  In June 2009, the Veteran was diagnosed with right renal colic and a previous history of kidney stones with lithotripsy.  A June 2009 CT of the abdomen noted scarring in the right kidney with the appearance similar to the previous examination.  Multiple calcifications were seen in the right kidney and were similar to the previous examination.  These were most likely calculi, which were indicated to be non-obstructing.  The left kidney was unchanged in size or configuration and was normal in size.  No renal mass was seen.  The ureters had normal caliber, and no ureteral calculus was seen.  The impression was scarring in the right kidney with multiple non-obstructing renal calculi on the right similar to the previous examination of 3/10/09.  There was no evidence for urinary obstruction.

A review of the Veteran outpatient records indicated a diagnosis of hypertension, but did not reveal diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication, as to warrant a 10 percent evaluation under Diagnostic Code 7101.  

On August 6, 2009, the Veteran underwent right nephrectomy.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent prior to August 6, 2009, for the Veteran right kidney disability is not warranted.  In order warrant a higher evaluation, the Veteran's right kidney disability would have needed to be productive of albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or hypertension of at least 10 percent disabling under Diagnostic Code 7101; recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization (greater than two times/year); and/or requiring continuous intensive management, or frequent attacks of colic, requiring catheter drainage.  As a review of the evidence as summarized above indicates, none of these criteria are met in this case.  In addition, while the Veteran has been noted to have nephrolithiasis, she has not been noted to have invasive or non-invasive procedures more than two times per year under as required for a higher evaluation under Diagnostic Code 7508.

The Veteran is competent to report her symptoms. She is not, however, competent to opine as to the causes of those symptoms.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Veteran consistently reported right upper quadrant pain.  However, the assessment of the pain was generally considered to be musculoskeletal in origin.  The Board, therefore, has accorded more probative value to the VA examination reports and opinions.  A rationale for the medical opinions in this case was provided based on an accurate history that included the Veteran's reports of pain.  In addition, the findings are supported by and consistent with the VA treatment and private outpatient records. Thus, the weight of the evidence is against a higher schedular rating. 

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, but has found no potentially applicable diagnostic code which could avail the Veteran of a higher rating nor has the Veteran or her representative pointed to any such provision.  Schafrath v. Derwinski, 1 Vet. App. at 589.

B. Increased Rating from and after August 6, 2009.

As set forth above, on August 6, 2009, the Veteran underwent right nephrectomy.  

Nephrectomy is rated under Diagnostic Code 7500 with a 30 percent rating being the minimum evaluation available.  38 C.F.R. § 4.115b.  Higher ratings may be assigned based on renal dysfunction if there is nephritis, infection, or other pathology of the remaining kidney.  38 C.F.R. § 4.115b, Diagnostic Code 7500.  If the Veteran's rating status-post nephrectomy is rated based on renal dysfunction, she is not entitled to both that rating and the 30 percent minimum rating for loss of a kidney under Diagnostic Code 7500.  Therefore, a rating based on renal dysfunction is favorable only if the Veteran meets the criteria for a rating in excess of 30 percent.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  Under this regulation, a 30 percent evaluation is warranted for albumin in the urine, whether constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg% or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems.  Id. 

For reference, Diagnostic Code 7101 provides a 10 percent rating for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104, service connection 7101.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling. 

Here, the Board notes that the Veteran had her right kidney removed on August 6, 2009.  Subsequent to that date, the evidence consists primarily of September 2015 and February 2016 VA examinations and outpatient treatment records.

On August 17, 2009, the Veteran was seen for a follow-up to the right nephrectomy for atrophy and stones.  Her pathology report was unremarkable other than for atrophy and sclerosis.  She reported that she was remarkably better.  All of her flank pain had subsided and she was having no problems.  UA was negative both microscopically and dipstick.  Her incision looked good and staples were removed.  She was advised to limit her activity for another 6-7 weeks

In November 2009, the Veteran was again seen post nephrectomy.  It was noted that the Veteran was doing very well at about three months post right nephrectomy for atrophic kidney with stones.  Her pain had subsided.  The Veteran had a little edema. She brought reports her creatine was 1.1 and BUN was 15, which the examiner stated appeared normal.  GFR was slightly diminished at 53 with normal being 60 or above.  There was no hematuria, and no nausea or vomiting.  Upon examination, the Veteran had a well- healed right flank scar and her abdomen was soft without palpable masses.

The Veteran was afforded a VA examination in connection with her claim dated in September 2015.  The Veteran was diagnosed with congenital right renal bifid, pelvis and bifid pelvocalcydenal system, and bifid pelvocalcydenal system, with recurrent urinary tract infections and papillary necrosis status post nephrectomy with no functional limitations.  The Veteran reported a history of kidney infections and kidney stones until she had right nephrectomy in August 2009.  Currently, the Veteran was indicated to have renal dysfunction due to left kidney with no symptoms of anorexia, weakness, lethargy or weight change due to her kidney.  The left kidney function was indicated to have been stable.  There were no left kidney stones reported.  She had her last UTI in June 2015, treated with 7 days antibiotic and no current symptoms and no dysuria or hematuria.  The Veteran no longer followed up with a nephrologist and she was not taking any medication for her kidney condition.  

Upon examination, the examiner found no voiding dysfunction, but indicated that the Veteran did have a history of recurrent symptomatic bladder or urethral infections with no treatment.  There were no findings, signs, or symptoms attributable to a bladder fistula, no findings, signs or symptoms attributable to a urethral fistula, no neurogenic or a severely dysfunctional bladder, no bladder injury, no other bladder surgery, and no renal dysfunction due to condition.  There was also no benign or malignant neoplasm or metastases related to the Veteran condition, and no painful and/or unstable scars, or scars with the total area of all related scars greater than 39 square cm (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  Testing indicated  U/A negative, BUN 9.7, Cr 1.09, GFR 53 L.  A November 2014 ultrasound indicated that the right kidney had been removed. The left kidney was large, 16.0 cm long x 6.2 cm x 5.2 cm. This was likely compensatory enlargement.  There was no nephrolithiasis or hydronephrosis. The Veteran's condition was noted to not impact her ability to work.  

An additional examination was provided in February 2016.  The Veteran was diagnosed with congenital right renal bifid, pelvis and bifid pelvocalcyceal system s/p nephrectomy.  Kidney function was indicated to be stable with no functional limitations.  The examiner stated that there were no changes since last VA examination in September 2015.  The Veteran was indicated to have had a history of acute right kidney failure leading to nephrectomy on August 6, 2009.  Although the Veteran did not have a kidney on the right side, she reportedly still felt intermittent pain there.  The Veteran reported a previous history of left kidney stone and pain.  There was no surgery to left kidney and no current treatment for kidney.  The examiner noted that the Veteran kept herself well hydrated and was indicated to have no issues with urination.  The Veteran denied urinary tract infections and there were no reports of hematuria.  Currently, the Veteran was noted to have renal dysfunction due to left kidney with no symptoms of anorexia, weakness, lethargy or weight change due to her kidney.  Veteran reported that she drinks a great deal of water "to keep left kidney going."  The Veteran was told by her primary care provider that her left kidney function had been stable.  There were no left kidney stones reported.  She had her last UTI in June 2015 that was treated with 7 days antibiotic.  There were no current symptoms, and no dysuria or hematuria.  Veteran was managed by a nurse practitioner and she no longer had follow up with a nephrologist.  The examiner indicated that the Veteran was not taking any medication for her kidney condition.  Laboratory testing reviewed since 2009 for kidney function indicated EFGR stable between 46-54, since surgery in 2009.  Upon examination, the Veteran was indicated to take no continuous medication for her condition, and have no renal dysfunction on laboratory testing (Evidence of renal dysfunction includes either persistent proteinuria, hematuria, or GFR <60 cc/min/1.73m2).  The Veteran had no kidney, ureteral or bladder calculi (urolithiasis), no UTI/ kidney infections, no nephritis, infection, or pathology of the other kidney, and no benign or malignant neoplasm or metastases related to any of the diagnosis, and no scars.  Laboratory studies indicated normal BUN, creatine, urinalysis, and proteinuria, and abnormal EGFR (54).  The Veteran's kidney condition was indicated to not impair her ability to work.

A review of the Veteran outpatient records indicated a diagnosis of hypertension, but did not reveal diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more requiring continuous medication, as to warrant a 10 percent evaluation under Diagnostic Code 7101.  

Based on the above, the Veteran's status post nephrectomy is characterized by the absence of the Veteran's right kidney and an associated surgical scar.  The Veteran's remaining kidney has not been shown to have nephritis, infection, or other pathology as required for evaluation under renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7500.  Nevertheless, the Board has considered whether the Veteran has symptoms that would warrant a rating higher than 30 percent under these criteria.  Although the Veteran has hypertension, it has not been medically linked to her nephrectomy.  Moreover, recorded blood pressure readings are not even within the range for a 10 percent rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7107.  This is insufficient to warrant a higher rating for renal dysfunction.  See 38 C.F.R. § 4.115a.  Similarly, while the record does show some edema, the record does not show albuminuria, a decrease in kidney function, lethargy, weakness, anorexia, weight loss, limitation of exertion, regular dialysis, or any other finding consistent with the requirements for a higher rating under renal dysfunction.  In addition, since August 6, 2009, the Veteran has not been indicated to have urinary symptoms, including voiding and urinary frequency.  See id. Thus, a higher rating is not warranted.

Finally, the Board has considered whether a separate compensable rating is warranted for the Veteran's associated surgical scar.  This scar is not located on the Veteran's head face or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  It is not painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  The total area of the scar is less than 39 square cm (6 square inches).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7802.  Additionally, it does not limit function.  Thus, the Veteran's right flank scar does not meet any of the requirements for a separate compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7802, 7804.

In sum, as explained above, the Veteran's current symptoms of status post nephrectomy do not warrant a schedular rating higher than the 30 percent currently assigned from and after August 6, 2009.

As the preponderance of the probative medical and other evidence of record is against the claim for higher evaluations for the Veteran service-connected right kidney disorder, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b).



ORDER

The appeal concerning the issues of new and material evidence for claims of entitlement to service connection for a low back disability and arthritis of the wrists, are dismissed.

An evaluation in excess of 10 percent prior to August 6, 2009 for service-connected right kidney disability is denied.

An evaluation in excess of 30 percent from and after August 6, 2009, for service-connected right kidney disability is denied.





____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


